Exhibit 10.50

LEASE GUARANTY

THIS LEASE GUARANTY (“Guaranty”) is made by ENCORE CAPITAL GROUP, INC.
(“Guarantor”), in favor of TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT, a New York corporation
(“Landlord”), in connection with that certain Office Lease dated March 4, 2011
(the “Lease”) pursuant to which Landlord is to lease to Midland Credit
Management, Inc., a Kansas corporation (“Tenant”), those premises generally
referred to as the 12th and 13th floors of the building commonly known as 3111
Camino del Rio North, San Diego, California 92108 (the “Premises”).

A. Landlord requires this Guaranty as a condition to Landlord’s execution of the
Lease and the performance of the obligations to be performed under the Lease by
Landlord.

B. Guarantor has agreed to provide this Guaranty to induce Landlord to enter
into the Lease with Tenant and perform its obligations under the Lease.

In consideration of Landlord’s agreement to execute the Lease and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor does hereby agree with Landlord as follows:

1. The Lease is hereby incorporated into and made a part of this Guaranty by
this reference.

2. Guarantor hereby unconditionally guarantees, as a primary obligor and not as
a surety, without deduction by reason of setoff, defense or counterclaim, the
full and punctual payment of all sums of rent and other amounts payable under
the Lease and the full and punctual performance of all terms, covenants and
conditions in the Lease to be kept, performed and/or observed by Tenant.
Guarantor’s obligations under this Guaranty are continuing and unconditional.
The foregoing obligations are sometimes referred to hereinafter as the “Guaranty
Obligations.”

3. Guarantor hereby agrees that, without the consent of or notice to Guarantor
and without affecting any of the obligations of Guarantor hereunder: (a) the
Lease may be extended and any other term, covenant or condition of the Lease may
be amended, compromised, released or otherwise altered by Landlord and Tenant,
and Guarantor does guarantee and promise to perform all the obligations of
Tenant under the Lease as so extended, amended, compromised, released or
altered; (b) any guarantor of or party to the Lease may be released, substituted
or added; (c) any right or remedy under the Lease may be exercised, not
exercised, impaired, modified, limited, destroyed, or suspended; (d) Landlord or
any other person may deal in any manner with Tenant, any guarantor, any party to
the Lease or any other person; (e) Landlord may permit Tenant to holdover the
Premises beyond the Lease Term; and (f) all or any part of the Premises or of
Tenant’s rights or liabilities under the Lease may be sublet, assigned or
assumed. Without in any way limiting the foregoing, Guarantor agrees not to
unreasonably withhold its consent to any sublease, assignment of the Lease or
other modification of the Lease which is agreed to by Landlord and Tenant.

4. Guarantor hereby waives and agrees not to assert or take advantage of:
(a) any right to require Landlord to proceed against Tenant, or any other
guarantor or person or to pursue any other security or remedy before proceeding
against Guarantor; (b) any defense based on the genuineness, validity,
regularity or enforceability of the Lease; (c) any right or defense that may
arise by reason of the incapacity, lack of authority, death or disability of
Tenant or any other person; and (d) any right or defense arising by reason of
the absence, impairment, modification, limitation, destruction or cessation (in
bankruptcy, by an election of remedies, or otherwise) of the liability of
Tenant, of the subrogation rights of Guarantor or of the right of Guarantor to
proceed against Tenant for reimbursement. Guarantor waives any right, statutory,
or otherwise, for itself to require or for Tenant to require Landlord to apply
rents received toward the Guaranty Obligations, or to otherwise prioritize the
receipt of rents as against the Guaranty Obligations.

5. Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right or defense based on the absence of any or all presentments, demands
(including demands for performance), notices (including notices of any adverse
change in the financial status of Tenant, notices of any other facts which
increase the risk to Guarantor,

 

- 1 -



--------------------------------------------------------------------------------

notices of non-performance and notices of acceptance of this Guaranty) and
protests of each and every kind; or (b) any right or defense based on a lack of
diligence or failure or delay by Landlord in enforcing its rights under this
Guaranty or the Lease.

6. Guarantor hereby waives and agrees not to assert or take advantage of any
right to (a) exoneration if Landlord’s actions shall impair any security or
collateral of Guarantor; (b) any security or collateral held by Landlord;
(c) require Landlord to proceed against or exhaust any security or collateral
before proceeding against Guarantor; (d) require Landlord to pursue any right or
remedy for the benefit of Guarantor.

7. Guarantor shall not, without the prior written consent of Landlord, commence,
or join with any other person in commencing, any bankruptcy, reorganization or
insolvency proceeding against Tenant. Guarantor’s obligations under this
Guaranty shall in no way be affected by any bankruptcy, reorganization or
insolvency of Tenant or any successor or assignee of Tenant or by any
disaffirmance or abandonment of the Lease or any payment under this Guaranty by
a trustee of Tenant in any bankruptcy proceeding including, without limitation,
any impairment, limitation, or modification of the liability of Tenant or the
estate of Tenant in bankruptcy, or of any remedy for the enforcement of Tenant’s
liability under the Lease resulting from the operation of any present or future
provision of any federal or state bankruptcy or insolvency law or other statute
or from the decision of any court. Guarantor shall file in any bankruptcy or
other proceeding in which the filing of claims is required or permitted by law
all claims which Guarantor may have against Tenant relating to any indebtedness
of Tenant to Guarantor and will assign to Landlord all rights of Guarantor
thereunder. Landlord shall have the sole right to accept or reject any plan
proposed in such proceeding and to take any other action which a party filing a
claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Landlord the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Landlord all of
Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, that Guarantor’s obligations
hereunder shall not be satisfied except to the extent that Landlord receives
cash by reason of any such payment or distribution. If Landlord receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty.

8. Until all the Tenant’s obligations under the Lease are fully performed,
Guarantor: (a) shall have no right of subrogation or reimbursement against the
Tenant by reason of any payments or acts of performance by Guarantor under this
Guaranty; (b) subordinates any liability or indebtedness of the Tenant now or
hereafter held by Guarantor to the obligations of the Tenant under, arising out
of or related to the Lease or Tenant’s use of the Premises; and (c) acknowledges
that the actions of Landlord may affect or eliminate any rights of subrogation
or reimbursement of Guarantor as against Tenant without any liability or
recourse against Landlord.

9. Prior to the execution of this Guaranty and at any time during the Term of
the Lease upon ten (10) days prior written notice from Landlord, Guarantor
agrees to provide Landlord with a current financial statement for Guarantor and
financial statements for Guarantor for the two (2) years prior to the current
financial statement year to the extent not previously delivered to Landlord.
Guarantor’s financial statements are to be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Guarantor,
audited by an independent certified public accountant. Guarantor represents and
warrants that all such financial statements shall be true and correct statements
of Guarantor’s financial condition.

10. The liability of Guarantor and all rights, powers and remedies of Landlord
hereunder and under any other agreement now or at any time hereafter in force
between Landlord and Guarantor relating to the Lease shall be cumulative and not
alternative and such rights, powers and remedies shall be in addition to all
rights, powers and remedies given to Landlord by law.

11. This Guaranty applies to, inures to the benefit of and binds all parties
hereto, their heirs, devisees, legatees, executors, administrators,
representatives, successors and assigns. This Guaranty may be assigned by
Landlord voluntarily or by operation of law.

12. This Guaranty shall constitute the entire agreement between Guarantor and
the Landlord with respect to the subject matter hereof. No provision of this
Guaranty or right of Landlord hereunder may be waived nor may any guarantor be
released from any obligation hereunder except by a writing duly executed by an
authorized officer,

 

- 2 -



--------------------------------------------------------------------------------

director or trustee of Landlord. The waiver or failure to enforce any provision
of this Guaranty shall not operate as a waiver of any other breach of such
provision or any other provisions hereof. No course of dealing between Landlord
and Tenant shall alter or affect the enforceability of this Guaranty or
Guarantor’s obligations hereunder.

13. Except to the extent of the gross negligence or willful misconduct of
Landlord or any Landlord Indemnities, Guarantor hereby agrees to indemnify,
protect, defend and hold Landlord harmless from and against, all losses, costs
and expenses including, without limitation, all interest, default interest,
post-petition bankruptcy interest and other post-petition obligations, late
charges, court costs and attorneys’ fees, which may be suffered or incurred by
Landlord in enforcing or compromising any rights under this Guaranty or in
enforcing or compromising the performance of Tenant’s obligations under the
Lease.

14. The term “Landlord” whenever hereinabove used refers to and means the
Landlord in the foregoing Lease specifically named and also any assignee of said
Landlord, whether by outright assignment or by assignment for security, and also
any successor to the interest of said Landlord or of any assignee of such Lease
or any part thereof, whether by assignment or otherwise. The term “Tenant”
whenever hereinabove used refers to and means the Tenant in the foregoing Lease
specifically named and also any assignee or sublessee of said Lease and also any
successor to the interests of said Tenant, assignee or sublessee of such Lease
or any part thereof, whether by assignment, sublease or otherwise including,
without limitation, any trustee in bankruptcy and any bankruptcy estate of
Tenant, Tenant’s assignee or sublessee.

15. If Guarantor shall become bankrupt or insolvent, or any application shall be
made to have Guarantor declared bankrupt or insolvent, or if Guarantor shall
make an assignment for the benefit of creditors, or shall enter into a
proceeding for the dissolution of marriage, notice of such occurrence or event
shall be promptly furnished to Landlord by Guarantor. This Guarantee shall
extend to and be binding upon Guarantor’s successors and assigns, including, but
not limited to, trustees in bankruptcy and Guarantor’s estate.

16. Any notice, request, demand, instruction or other communication to be given
to any party hereunder shall be in writing and sent by registered or certified
mail, return receipt requested in accordance with the notice provisions of the
Lease. The Tenant shall be deemed Guarantor’s agent for service of process and
notice to Guarantor delivered to the Tenant at the address set forth in the
Lease shall constitute proper notice to Guarantor forall purposes. Notices to
Landlord shall be delivered to Landlord’s address set forth in the Lease.
Landlord, at its election, may provide an additional notice to Guarantor at the
address provided under Guarantor’s signature below.

17. If either party hereto participates in an action against the other party
arising out of or in connection withthis Guaranty, the prevailing party shall be
entitled to have and recover from the other party reasonable attorneys’ fees,
collection costs and other costs incurred in and in preparation for the action.
Guarantor hereby waives any right to trial by jury and further waives and agrees
not to assert or take advantage of any defense based on any claim that any
arbitration decision binding upon Landlord and Tenant is not binding upon
Guarantor.

18. Guarantor agrees that all questions with respect to this Guaranty shall be
governed by, and decided in accordance with, the laws of the State of
California.

19. Should any one or more provisions of this Guaranty be determined to be
illegal or unenforceable, all other provisions shall nevertheless be effective.

20. Time is strictly of the essence under this Guaranty and any amendment,
modification or revision hereof.

21. If more than one person signs this Guaranty, each such person shall be
deemed a guarantor and the obligation of all such guarantors shall be joint and
several. When the context and construction so requires, all words used in the
singular herein shall be deemed to have been used in the plural. The word
“person” as used herein shall include an individual, company, firm, association,
partnership, corporation, trust or other legal entity of any kind whatsoever.

22. If Guarantor is a corporation, each individual executing this Guaranty on
behalf of said corporation represents and warrants that he is duly authorized to
execute and deliver this Guaranty on behalf of said corporation, in accordance
with a duly adopted resolution of the Board of Directors of said corporation or
in accordance with the

 

- 3 -



--------------------------------------------------------------------------------

by-laws of said corporation, and that this Guaranty is binding upon said
corporation in accordance with its terms. If Guarantor is a corporation,
Landlord, at its option, may require Guarantor to concurrently, with the
execution of this Guaranty, deliver to Landlord a certified copy of a resolution
of the Board of Directors of said corporation authorizing or ratifying the
execution of this Guaranty.

23. Without limiting the generality of any of the covenants and agreements of
the Guarantor set forth above in this Guaranty, Guarantor hereby waives any and
all rights or defenses that are or may become available to Guarantor under the
provisions of Sections 2787 to 2855, inclusive, of the California Civil Code and
any similar or analogous statutes of California or any other jurisdiction.

24. In the event any payment by Tenant to Landlord is held to constitute a
preference under the bankruptcy laws, such payment by Tenant to Landlord shall
not constitute a release of Guarantor from any liability hereunder, but
Guarantor agrees to pay such amount to Landlord upon demand and this Guaranty
shall continue to be effective or shall be reinstated, as the case may be, to
the extent of any such payment or payments.

25. Guarantor specifically agrees that it shall not be necessary or required,
and that Guarantor shall not be entitled to require, that Landlord mitigate
damages, or file suit or proceed to obtain or assert a claim for personal
judgment against Tenant for the Guaranty Obligations, or make any effort at
collection of the Guaranty Obligations from Tenant, or foreclose against or seek
to realize upon any security or collateral now or hereafter existing for the
Guaranty Obligations, or file suit or proceed to obtain or assert a claim for
personal judgment against any other party (whether maker, guarantor, endorser or
surety) liable for the Guaranty Obligations, or make any effort at collection of
the Guaranty Obligations from any such other party, or exercise or assert any
other right or remedy to which Landlord is or maybe entitled in connection with
the Guaranty Obligations or any security or collateral or other guaranty
therefor, or assert or file any claim against the assets or estate of Tenant or
any other guarantor or other person liable for the Guaranty Obligations, or any
part thereof, before or as a condition of enforcing the liability of Guarantor
under this Guaranty or requiring payment of the Guaranty Obligations by
Guarantor hereunder, or at any time thereafter.

[NO FURTHER TEXT ON THIS PAGE]

 

- 4 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HAS READ AND UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED IN
THIS GUARANTY INCLUDING, WITHOUT LIMITATION, ALL WAIVERS CONTAINED IN THIS
GUARANTY.

 

Executed on this 4th day of March, 2011.        Address of Guarantor:       

8875 Aero Dr. Ste 200

     ENCORE CAPITAL GROUP, INC.,

San Diego, CA 92123

     a Delaware corporation      By:  

/s/ J. Brandon Black

     Name:  

J. Brandon Black

     Title:  

President and CEO

 

- 5 -